Citation Nr: 1210908	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, as secondary to the service-connected right and left knee disabilities.

2.  Entitlement to an increased rating in excess of 20 percent for right knee status post surgical repair.  

3.  Entitlement to an increased rating in excess of 10 percent for left knee status post surgical repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California.  The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

Service Connection for Stomach Disorder

The Board finds that additional development is required before the issues of service connection for a stomach disorder, and increased ratings for right and left knee status post surgical repair disabilities are ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  The Veteran essentially contends that a diagnosed stomach disorder, specifically gastroesophageal reflux disorder (GERD), is secondary to his service-connected right and left knee disabilities.  He contends that the diagnosed GERD was either caused or aggravated (permanently worsened in severity) by the medication used to treat the service-connected right and left knee disabilities.  

In support of his claim, the Veteran submitted an April 2009 letter from a VA medical examiner, stating that the Veteran's "gastric pain (GERD/gastritis) is likely related to the Naproxen pain medication he takes for his knee pain."  The Board notes that the VA examiner did not provide any clinical data, medical evidence, medical principles, or other reasoning to support this conclusion.  The U.S. Court of Appeals for Veterans Claims has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In January 2009, the RO provided the Veteran with a VA medical examination specifically to determine if the Veteran's GERD was caused or aggravated by the medication used to treat the service-connected right and left knee disabilities.  In a January 2009 VA medical examination report, a VA examiner reported reviewing the claims file and interviewing the Veteran.  After performing a physical examination, the VA examiner diagnosed GERD.  In conclusion, the VA examiner opined that the Veteran's GERD was not caused or aggravated by the Veteran's right and left knee disabilities.  In explaining the rationale for the conclusion, the VA examiner essentially provided the definition of the term "GERD," indicated that many people had GERD symptoms, and stated that current practitioners did not know which drug to use to treat GERD.  In summary, the VA examiner did not offer any basis for the conclusion that the Veteran's GERD was not caused or aggravated by the medication used to treat the service-connected right and left knee disabilities; therefore, an additional VA opinion will be necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Increased Ratings for Knee Disabilities

The Veteran also contends that the right and left knee disabilities were manifested by more severe symptomatology than that contemplated by the respective 20 and 10 percent ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011) for the entire increased rating period.  Specifically, the Veteran contends that his right and left knee disabilities are manifested by severe instability, with episodes of locking and giving way.

In the January 2009 VA medical examination report, the VA examiner noted that the Veteran did not require any assistive devices to walk due to his right and left knee disabilities, and that the knee disabilities were not manifested by mechanical instability or locking.  In an April 2009 statement, the Veteran stated that he required knee braces, presumably due to the instability in both of his knees.  In a September 2009 statement, the Veteran reported that his knees were constantly locking up and giving out.  The Veteran stated that he was being treated for his right and left knee disabilities at the Palo Alto VA Health Center and that VA examiners at that facility had ordered knee braces for him in September 2009.

The Board notes that there are outstanding private treatment records that have not been procured and incorporated with the claims file.  As noted above, in the September 2009 statement, the Veteran indicated that VA examiners had ordered knee braces for him.  The Veteran also indicated that he was receiving ongoing treatment for his left and right knee disabilities at the VA Health Center in Palo Alto.  The most recent treatment record included in the claims file is dated July 2009.  The Board notes that all treatment records indicating the severity of the Veteran's right and left knee disabilities during the increased rating period are relevant to the Veteran's claims for increased ratings for his knee disabilities.  Therefore, the AMC/RO should attempt to obtain and associate with the claims file all pertinent evidence relating to the evaluation or treatment of the Veteran's knees, to include all VA treatment records dated after July 2009.  

Moreover, as noted above, the Veteran contends that the severity of his right and left knee disabilities has worsened since the January 2009 VA medical examination.  In the January 2009 VA medical examination report,  the VA examiner found that the Veteran's right and left knee disabilities were not manifested by any mechanical instability or locking and that the Veteran did not require any assistive devices to treat the knee disabilities.  In an April 2009 statement, the Veteran reported that he now required knee braces, presumably due to instability of the knees.  In a September 2009 statement, the Veteran indicated that he experienced constant locking and giving out of his knees.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2011).  Considering the assertions of worsening in severity of the right and left knee disabilities, the Board finds that another VA compensation examination is appropriate. 

Accordingly, the issues of service connection for a stomach disorder, and increased ratings for right and left knee disabilities are REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for the stomach disorders, to include GERD, and right and left knee disabilities, since July 2009, the date of the last treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.  At a minimum, the AMC/RO should procure all VA treatment records from the VA Health Care Center in Palo Alto, California.

2.  The AMC/RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's stomach disorder, to include GERD.  The relevant documents in the claims folder should be made available to the VA examiner for review. 

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the VA examiner.

Based upon a review of all the record, including treatment records, a history provided by the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any stomach disorder, to include GERD, was caused or aggravated by medication taken in treating the service-connected right and left knee disabilities?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines a stomach disorder, to include GERD, was aggravated, although not caused, by treatment for the Veteran's right and left knee disabilities, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  The AMC/RO should arrange for the Veteran to undergo a VA joints (orthopedic) examination for VA to ascertain the nature and severity of the service-connected right and left knee disabilities.  The relevant documents in the claims folder should be made available to the VA examiner for review.

The VA examiner should report the passive and active range of motion in both knees in degrees and clearly indicate what each number represents.  The VA examiner should determine whether the knee disabilities are manifested by painful motion, weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The VA examiner should report whether there is lateral subluxation or lateral instability of each knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  The VA examiner should report whether the functional impairment due to the disability of each knee is severe, moderate or slight.

For both knees, the VA examiner should report on whether there has been removal of the semilunar cartilage that is symptomatic or if there is semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.

If the Veteran has had a total knee replacement for either knee, the examiner should report all residual symptoms due to the total replacement and report whether there is evidence of severe painful motion, weakness in the affected extremity, pain, or limitation of motion. 

The VA examiner should provide a rationale for all conclusions reached.

4.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for a stomach disorder, and increased ratings for right and left knee disabilities under Diagnostic Code 5258 and any other appropriate diagnostic code.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


